In this case the land in controversy had been ordered to be sold upon the petition of the plaintiff. A sale had been regularly made by the clerk and master, a report thereof to the Court, this report had been regularly confirmed, the purchase money all paid to the petitioners, the two owners of the land, and most of the proceeds of the sale by a regular proceeding in our Court, had been by order of Court, transferred to the State of Alabama, and passed over to the then guardian of the petitioners; and now the plaintiffs seek to recover this land on the ground that the first guardian, Lane, while guardian had purchased this land of the minor children the then owners on the ground that a guardian cannot purchase his wards' land at a sale made by the clerk and master. It is well settled that a guardian cannot purchase at his own sale, and that all such purchases may be treated as invalid, at the option of the wards, even when no unfairness in the sale and purchase has been shown. But this principle does not apply to a sale made by the master. Simmons v. Hassell, 68 N.C. 213.
Why may not the guardian purchase at such a sale? Must he stand by and see the property sold at an under value, cui bono? The sale is not of any validity until it has been reported to Court, nor then until the Court is satisfied that the land brought a fair price. Why then may *Page 204 
not the guardian become a purchaser? What reason is there to deny him the right to purchase? Is it possible that after a sale as in this case, and after by proceeding in Court the owners have received the proceeds of the sale and appropriated the same to their own use, that they can turn round and claim title to the land? Surely there is no principle of law, justice or common sense that would authorize such a proceeding.
The case of Hutchison v. Smith, 68 N.C. 354, is authority for the order of his Honor directing a title to the land to be made to the defendants.
There is no error. This will be certified.
PER CURIAM.                                          Judgment affirmed.